Citation Nr: 1509744	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1991 and from January 2003 to January 2006 in the United States Air Force.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2010, the Veteran appeared at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  In November 2010, the Board remanded the Veteran's claim, and in February 2012, the Board issued a decision that, in part, denied the claim of entitlement to service connection for a left ankle disability.  In June 2014, the Board entered an order to vacate the February 2012 Board decision, to allow the Veteran the opportunity to receive a new decision from the Board that would correct any potential due process error related to the May 2010 hearing, pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the VLJ who chairs a hearing comply with 38 C.F.R. § 3.103(c)(2) (2011)).  

In December 2014, the Veteran appeared before the undersigned VLJ for a videoconference hearing, and the matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that further evidentiary development is necessary.

The Veteran last appeared for a VA examination in regard to his left ankle condition in December 2010, in which the examiner declined to diagnose the Veteran with a left ankle disability.  During his December 2014 hearing, the Veteran contended that his left ankle condition has significantly worsened since the December 2010 examination.  In part, he stated that he does not have full range of motion in his left ankle, and it is swollen, tender, and painful.  Further, at the December 2014 hearing, the Veteran contended that his service-connected back and knee disabilities impact his left ankle condition.  In particular, he experiences radiating pain from his back, leg, and ankle, and his "whole lower body extremities hurt."  He also stated that he had a preexisting left ankle condition which was aggravated by his service.

In light of the Veteran's assertion that his ankle symptomatology, the Board is of the opinion that a new examination would be probative to ascertain whether he has a current left ankle disability, and if such disability is etiologically related to service.  

The Veteran also relayed that he has been receiving treatment for his left ankle at the South Texas Veterans' Healthcare System in San Antonio, Texas.  On remand, the AOJ should attempt to locate and obtain any outstanding records from this facility.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from February 2012 to present.  Particular attention is directed to records of the South Texas Veterans' Healthcare System, in regard to the Veteran's left ankle condition.

2.  Schedule the Veteran for an appropriate VA examination.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should identify any currently manifested left ankle disability.  For each left ankle disability identified, the examiner should address the following inquiries: 

(a)  Whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the disability either (1) caused by or (2) aggravated by his military service; and

(b)  Whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's left ankle condition was caused or aggravated by the Veteran's service-connected disabilities, including his service- connected back and knee disabilities.  Particular attention is directed to the Veteran's contention that he experiences radiating pain from his back, leg, and ankle, and his "whole lower body extremities hurt."  

The examiner should provide a complete rationale for the opinions provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




